DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rong Yang (Reg. No. 71,641) on 12/16/2021.

The application has been amended as follows: 

1. (Currently amended) An apparatus comprising: 
a storage device, configured to store instructions; and
a processor, configured to execute the instructions to perform at least following operations:  
detecting a user’s performing a first operation on an application of a terminal; 
popping up a plurality of selectable accounts of the application for logging in;
arranging an order of displaying the plurality of selectable accounts according to log-in frequencies of the plurality of selectable accounts;
detecting the user’s performing a second operation of selecting at least two accounts of the plurality of selectable accounts; and
using the selected accounts to log in the applications, 
wherein the first operation comprises holding down or double clicking a desktop icon of the application,
wherein the second operation comprises clicking an account of the plurality of the selectable accounts or sliding to the account of the plurality of selectable accounts to select the account under first operation.
 
2. (Canceled) 

3. (Original) The apparatus of claim 1, wherein the operation of detecting the user’s performing the first operation on the application of the terminal comprises:
detecting whether the user has at least two selectable accounts and opening the application in a condition that the user does not have at least two selectable accounts. 

4. (Previously presented) The apparatus of claim 1, the operation of popping up the plurality of accounts of the application for logging in comprises:
popping up a setting menu for setting a display effect, a display order, a display number of the plurality of selectable accounts, adding a selectable account, or deleting one of the plurality of selectable accounts; and 


5. (Original) The apparatus of claim 1, wherein the operation of popping up the plurality of accounts of the application for logging in comprises:
popping up the plurality of selectable accounts before opening the application.

6. (Currently amended) A method of quick login, comprising:
detecting a user’s performing a first operation on an application of a terminal; 
popping up a plurality of selectable accounts of the application for logging in;
arranging an order of displaying the plurality of selectable accounts according to log-in frequencies of the plurality of selectable accounts;
detecting the user’s performing a second operation of selecting at least two accounts of the plurality of selectable accounts; and
using the selected accounts to log in the applications,
wherein the first operation comprises: holding down or double clicking a desktop icon of the application, and
wherein the second operation comprises: clicking an account of the plurality of the selectable accounts or sliding to the account of the plurality of selectable accounts to select the account under first operation.

7. (Canceled) 



9. (Canceled) 

10. (Original) The method of claim 6, wherein the step of detecting the user’s performing the first operation on the application of the terminal comprises:
detecting whether the user has at least two selectable accounts and opening the application in a condition that the user does not have at least two selectable accounts. 

11. (Original) The method of claim 6, the step of popping up the plurality of accounts of the application for logging in comprises:
popping up a setting menu for setting a display effect, [[an]] a display order, a display number of the plurality of selectable accounts, adding a selectable account, or deleting one of the plurality of selectable accounts. 

12. (Original) The method of claim 11, further comprising:
entering a setting interface in a condition that the user’s performing the second operation on the setting menu is detected. 

13. (Currently amended) A mobile terminal comprising:
a human-machine interface circuit; and
a processor, working in corporation with the human-machine interface circuit to implement operations of: 

popping up a plurality of selectable accounts of the application for logging in;
arranging an order of displaying the plurality of selectable accounts according to log-in frequencies of the plurality of selectable accounts;
detecting the user’s performing a second operation of selecting at least two accounts of the plurality of selectable accounts; and
using the selected accounts to log in the applications,
wherein the first operation comprises: holding down or double clicking a desktop icon of the application, and
wherein the second operation comprises: clicking an account of the plurality of the selectable accounts or sliding to the account of the plurality of selectable accounts to select the account under first operation. 

14. (Canceled)

15. (Canceled) 

16. (Canceled) 

17. (Original) The mobile terminal of claim 13, wherein the operation of detecting the user’s performing the first operation on the application of the terminal comprises:
detecting whether the user has at least two selectable accounts and opening the application in a condition that the user does not have at least two selectable accounts. 

18. (Currently amended) The mobile terminal of claim 13, the operation of popping up the plurality of accounts of the application for logging in comprises:
popping up a setting menu for setting a display effect, [[an]] a display order, a display number of the plurality of selectable accounts, adding a selectable account, or deleting one of the plurality of selectable accounts. 

19. (Previously presented) The mobile terminal of claim 13, wherein the processor working in corporation with the human-machine interface circuit further implements an operation of:
entering a setting interface in a condition that the user’s performing the second operation on the setting menu is detected. 

20. (Original) The mobile terminal of claim 13, wherein the operation of popping up the plurality of accounts of the application for logging in comprises:
popping up the plurality of selectable accounts before opening the application.

Allowable Subject Matter
Claims 1, 3-6, 10-13 and 17-20 are allowed. 

Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner 
The following is an examiner’s statement of reasons for allowance:In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
Claims 1-20 are allowed for reasons argued by Applicant in the remarks filed 09/24/2021 and by way of this Examiner’s Amendment. 
The prior art of record that was found and cited comprised the following reference(s): 
“Use these 3D Touch features for a better Instagram experience – iOS Hacker”
U.S. 2015/0269614 A1	“Kramer”
iOS Hacker taught displaying a menu by pushing on an application of a terminal. The menu was a pop-up menu. However, iOS Hacker did not display accounts that could be selected wherein the accounts then log the user into the application. 
	In the remarks on pg. 8, the applicant argues that iOS Hacker fails to disclose using the selected at least two accounts to log in any application. The applicant further agreed to the examiner’s amendment to recite: “… arranging an order of displaying the plurality of selectable accounts according to log-in frequencies of the plurality of selectable accounts …”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143. The examiner can normally be reached Monday thru Friday, 9:00 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491